Exhibit 10.1

EXECUTION VERSION

LIMITED WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT AND

AMENDMENT TO FORBEARANCE AGREEMENT

This LIMITED WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
FORBEARANCE AGREEMENT (this “Waiver and Amendment”) is entered into as of
April 30, 2010, by and among Medical Staffing Network, Inc., a Delaware
corporation (“Borrower”), Medical Staffing Holdings, LLC, a Delaware limited
liability company (“MSH”), Medical Staffing Network Holdings, Inc., a Delaware
corporation (together with MSH, “Holdings”), each subsidiary of Borrower party
hereto (collectively with Holdings, the “Guarantors” and, together with Holdings
and Borrower, the “Loan Parties”), the financial institutions party hereto, as
Lenders under the Credit Agreement (as hereinafter defined) (collectively, the
“Lenders”), and General Electric Capital Corporation, individually as a Lender
(“GECC”) and as administrative agent for the Lenders (in such capacity,
“Agent”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement (as
hereinafter defined).

RECITALS

A. Borrower, Holdings, Agent, Lenders and the other parties party thereto are
parties to that certain Amended and Restated Credit Agreement, dated as of
March 12, 2009 (as has been or may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to
which, among other things, Lenders agreed, subject to the terms and conditions
set forth in the Credit Agreement, to make certain loans and other financial
accommodations to Borrower.

B. Borrower, Holdings, Agent and the Required Lenders are parties to that
certain Second Forbearance Agreement, Limited Waiver and Amendment to Amended
and Restated Credit Agreement, dated as of April 7, 2010 (the “Forbearance
Agreement”).

C. Borrower intends to (i) establish an escrow arrangement to manage payments
received from existing vendor managed service clients (the “VMS Escrow
Arrangement”) in accordance with the terms of the escrow agreement attached as
Exhibit B hereto (the “Escrow Agreement”) and (ii) secure its obligations in
respect of the Borrower’s corporate credit card issued by Bank of America with a
certificate of deposit in the aggregate principal amount of not more than
$165,000 plus accrued interest (the “Credit Card Arrangement”), in each case, as
more fully described in the Borrower’s request letter dated April 28, 2010 (the
“Request Letter”), a copy of which is attached as Exhibit A hereto.

D. Sections 7.10(a)(ii) and 7.10(d) of the Credit Agreement require the Borrower
to grant a Lien in all of its property and take all actions necessary or
advisable to ensure the continuing validity and perfection of any Lien securing
any Obligation.

E. Section 7.11 of the Credit Agreement requires each Group Member (other than
Excluded Foreign Subsidiaries) to deposit all of its cash in deposit accounts
that are Controlled Deposit Accounts, subject to certain limited exceptions.



--------------------------------------------------------------------------------

F. Section 8.1 of the Credit Agreement prohibits each Group Member from
incurring or otherwise remaining liable for Indebtedness, subject to certain
limited exceptions.

G. Section 8.2 of the Credit Agreement prohibits each Group Member from
incurring, maintaining or suffering to exist any Lien with respect to any of its
Property, subject to certain limited exceptions.

H. Section 8.3 of the Credit Agreement prohibits each Group Member from making
or maintaining any Investment, subject to certain limited exceptions.

I. Borrower has requested that the Lenders agree to waive the requirements of
Section 7.10(a)(ii), Section 7.10(d), Section 7.11, Section 8.1, Section 8.2 and
Section 8.3 of the Credit Agreement for the limited purpose of permitting the
Borrower to enter into the VMS Escrow Arrangement and the Credit Card
Arrangement.

J. Borrower has requested that the Lenders agree to extend the Forbearance
Period (under and as defined in the Forbearance Agreement) in the manner set
forth herein.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Limited Waiver.

A. Effective as of the date hereof, the Lenders party hereto hereby agree to
waive the requirements of Section 7.10(a)(ii), Section 7.10(d), Section 7.11,
Section 8.1, Section 8.2 and Section 8.3 of the Credit Agreement, solely to the
extent such provisions would restrict the ability of the Borrower to enter into
(i) the VMS Escrow Arrangement in accordance with the Escrow Agreement and
(ii) the Credit Card Arrangement in an amount not to exceed $165,000 plus
accrued interest, in each case, as described in the Request Letter.

B. The Borrower acknowledges that it shall provide to the Administrative Agent,
for delivery to each Lender, such documents and information with respect to the
VMS Escrow Arrangement and the Credit Card Arrangement as the Administrative
Agent or any Lender through the Administrative Agent may from time to time
reasonably request.

C. The Required Lenders hereby authorize and direct the Administrative Agent to
release the Lien (if any) on that portion of the funds deposited into the
Account (as defined in the Escrow Agreement) to the extent that such funds are
remitted to the VMS Subcontractors (as defined in the Escrow Agreement) in
accordance with the terms of the Escrow Agreement.

SECTION 2. Amendment to Forbearance Agreement. Section 2(a) of the Forbearance
Agreement is hereby amended by deleting “May 7, 2010” in clause (i) of the
second sentence of such Section and inserting “June 4, 2010”.



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties of Borrower and Other Loan Parties. To
induce Agent and the undersigned Lenders to execute and deliver this Waiver and
Amendment, each of Borrower and each other Loan Party represents and warrants
that:

A. The execution, delivery and performance by each of Borrower and the other
Loan Parties of this Waiver and Amendment and all documents and instruments
delivered in connection herewith and the Credit Agreement and all other Loan
Documents have been duly authorized by such Loan Parties’ respective Boards of
Directors, and this Waiver and Amendment and all documents and instruments
delivered in connection herewith and the Credit Agreement and all other Loan
Documents are legal, valid and binding obligations of such Loan Parties
enforceable against such parties in accordance with their respective terms,
except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and

B. Neither the execution, delivery and performance of this Waiver and Amendment
and all documents and instruments delivered in connection herewith nor the
consummation of the transactions contemplated hereby or thereby does or shall
contravene, result in a breach of, or violate (i) any provision of Borrower’s or
any other Loan Party’s corporate charter, bylaws, operating agreement, or other
governing documents, (ii) any law or regulation, or any order or decree of any
court or government instrumentality, or (iii) any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which Borrower or any other Loan
Party is a party or by which Borrower or any other Loan Party or any of their
respective property is bound.

SECTION 4. Reference To And Effect On The Credit Agreement. Except to the extent
expressly waived or amended by this limited Waiver and Amendment, all terms,
conditions, covenants, representations and warranties contained in the Credit
Agreement and other Loan Documents, and all rights of the Lenders and the Agent
and all of the Obligations, shall remain in full force and effect. Each of
Borrower and the other Loan Parties hereby confirms that the Credit Agreement
and the other Loan Documents are in full force and effect and that neither
Borrower nor any other Loan Party has any right of setoff, recoupment or other
offset or any defense, claim or counterclaim with respect to any of the
Obligations, the Credit Agreement or any other Loan Document. From and after the
date hereof, (i) the term “Agreement” in the Forbearance Agreement shall refer
to the Forbearance Agreement as amended hereby and (ii) the term “Loan
Documents” in the Credit Agreement and the other Loan Documents shall include,
without limitation, this Waiver and Amendment and any agreements, instruments
and other documents executed and/or delivered in connection herewith.

SECTION 5. Miscellaneous. This Waiver and Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Waiver and Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Waiver and Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature. Any party delivering by facsimile or other electronic
transmission a counterpart executed by it shall promptly thereafter also deliver
a manually signed counterpart of this Waiver and Amendment. Section headings in
this Waiver and Amendment are included herein for convenience of reference only
and shall not constitute part of this Waiver and Amendment for any other
purpose.



--------------------------------------------------------------------------------

THIS WAIVER AND AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver and Amendment been executed by the parties
hereto as of the date first written above.

 

MEDICAL STAFFING NETWORK, INC., as Borrower By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

President

MEDICAL STAFFING HOLDINGS, LLC,

as Loan Party

By:  

MEDICAL STAFFING NETWORK

HOLDINGS, INC. its sole Member

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

President

MEDICAL STAFFING NETWORK

HOLDINGS, INC.,

as Loan Party

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

President

 

SIGNATURE PAGE TO LIMITED WAIVER



--------------------------------------------------------------------------------

MSN-ILLINOIS HOLDINGS, INC.,

as Loan Party

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

Treasurer

MEDICAL STAFFING NETWORK OF

ILLINOIS, LLC,

as Loan Party

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

Manager

MEDICAL STAFFING NETWORK

ASSETS, LLC,

as Loan Party

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

Manager

INTELISTAF HOLDINGS, INC.,

as Loan Party

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

Treasurer

 

SIGNATURE PAGE TO LIMITED WAIVER



--------------------------------------------------------------------------------

INTELISTAF GROUP, INC., as Loan Party By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

President

INTELISTAF HEALTHCARE, INC.,

as Loan Party

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

President

INTELISTAF PARTNERS NO. 1, LLC,

as Loan Party

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

President

INTELISTAF PARTNERS NO. 2, LLC,

as Loan Party

By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

President

 

SIGNATURE PAGE TO LIMITED WAIVER



--------------------------------------------------------------------------------

INTELISTAF HEALTHCARE MANAGEMENT, L.P., as Loan Party By:   INTELISTAF PARTNERS
NO. 1, LLC, its General Partner By:  

/s/ Kevin Little

Name:  

Kevin Little

Its:  

President

 

SIGNATURE PAGE TO LIMITED WAIVER



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and a Lender

By:  

/s/ Jennifer Aghazadeh

Name:  

Jennifer Aghazadeh

Title:  

Duly Authorized Signatory

 

SIGNATURE PAGE TO LIMITED WAIVER



--------------------------------------------------------------------------------

CIFC Funding 2006—I, Ltd.

CIFC Funding 2006—II, Ltd.,

as a Lender By:  

/s/ Steve Vaccaro

Name:  

Steve Vaccaro

Title:  

Co-Chief Investment Officer

 

SIGNATURE PAGE TO LIMITED WAIVER



--------------------------------------------------------------------------------

Hewlett-Packard Financial Services Company,

as a Lender By:  

/s/ Gary Silverman

Name:  

Gary Silverman

Title:  

Director—Risk Management

 

SIGNATURE PAGE TO LIMITED WAIVER



--------------------------------------------------------------------------------

SunTrust Bank,

as a Lender By:  

/s/ Mark Kelley

Name:  

Mark Kelley

Title:  

Managing Director

 

SIGNATURE PAGE TO LIMITED WAIVER